DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 52 - 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 52 recites the limitation “the known time period obtained waypoint”.  There is insufficient antecedent basis for the limitation of this claim.  Clarification is required.
Claim 53 recites the limitation “the newly obtained waypoint”.  There is insufficient antecedent basis for the limitation of this claim. Clarification is required.  

Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7. 	Claims 43-44, 48-50, 55, 61-62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacFarlane (US 2016/0146617 A1), hereinafter MacFarlane.

	Regarding claim 43, MacFarlane discloses: A processing apparatus comprising:
	one or more processors; and (MacFarlane, e.g., fig. 11, processor 1102; para. [0004]; an apparatus comprising at least one processor,)
	one or more memories (MacFarlane, e.g., fig. 11, memory 1104 and ROM 1106; para. [0004]; and at least one memory) including computer program code, (MacFarlane, e.g., para. [0004]; including computer program code for one or more computer programs)
	the one or more memories and (MacFarlane, e.g., fig. 11, memory 1104 and ROM 1106; para. [0004]; and at least one memory) the computer program code configured to, (MacFarlane, e.g., para. [0004]; including computer program code for one or more computer programs) with the one or more processors, (MacFarlane, e.g., fig. 11, processor 1102; para. [0004]; an apparatus comprising at least one processor,) cause the processing apparatus at least to: (MacFarlane, e.g., para. [0004]; cause, at least in part, the apparatus to)
	obtain measurement data (MacFarlane, e.g., fig. 6, block (601), cluster locations points of probe data; para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) generated by a mobile apparatus (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – with one or more sensors (MacFarlane, e.g., fig. 11, external input device (1112); para. [0103]; Information, including instructions for determining trajectory paths in a road network, is provided to the bus (1110) for use by the processor from an external input device (1112), such as a keyboard containing alphanumeric keys operated by a human user, or a sensor.  A sensor detects conditions in its vicinity and transforms those detections into physical expression compatible with the measurable phenomenon used to represent information in computer system (1100)) during a known time period, (MacFarlane, e.g., para. [0069]; the analytics module (311) can segment the probe data according to different contextual parameters such as temporal parameters (e.g., month, day of week, time or day, etc.)) the measurement data comprising a plurality of measurement samples (MacFarlane, e.g., fig. 9a- 9d, 10a-10d, illustrates a plurality of measurement samples; para. [0036]; the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.) and timing data (MacFarlane, e.g., para. [0061]; Location points that include the probe source and are connected in time are collected and ordered by time to create location paths) indicating timing of measurement samples in relation to each other; (MacFarlane, e.g. para. [0029]; a location trace is a sequence of [e.g., (x1, y1, t1), (x2, y2, t2)…(xn, yn, tn)], indicating that a source of the trace (e.g., a navigation-equipped vehicle or other location device) is at position (x1, y1) at t1, at position (x2, y2) at t2, and so on.)
	obtain at least one event (MacFarlane, e.g., para. [0046]; the location based events include any type of event that is associated with a particular location, for instance, traffic, accidents, construction, public gatherings, etc.) related to the mobile apparatus, (MacFarlane, e.g., para. [0052]; the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) the event (MacFarlane, e.g., para. [0046]; the geographic database (115) may include data about location-based events and their respective locations in the event data record) being associated with the measurement data (MacFarlane, e.g., para. [0036]; the so that it represents a specific time and/or a specific location (MacFarlane, e.g. para. [0029]; a location trace is a sequence of [e.g., (x1, y1, t1), (x2, y2, t2)…(xn, yn, tn)], indicating that a source of the trace (e.g., a navigation-equipped vehicle or other location device) is at position (x1, y1) at t1, at position (x2, y2) at t2, and so on; examiner notes the use of Cartesian coordinates to map to a specific location and the use of a specific time denoted at t1 – tn) during the known time period; (MacFarlane, e.g., para. [0069]; the analytics module (311) can segment the probe data according to different contextual parameters such as temporal parameters (e.g., month, day of week, time or day, etc.))
	construct a spatial path (MacFarlane, e.g., Fig. 9A – 9D, 10A – 10D; para. [0031]; a system (100) of FIG. 1 introduces a capability to use location traces and a simplified representation of geometry for determining trajectory paths through a transportation structure within a road network.) of the mobile apparatus (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – (101m); para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) based on at least a part of the measurement data and (MacFarlane, e.g., para. [0032]; The system (100), uses these waypoints along with a collection of probe data to estimate travel paths) the at least one event; and (MacFarlane, e.g., para. [0046]; Such place or feature data may be part of the POI data (207) or may be associated with POIs or POI data (207) (such as a data point used for displaying or representing a position of a city).  In addition, the geographic database (115) may include data about location based events)
	associate the measurement data with the spatial path (MacFarlane, e.g., Fig. 9A – 9D, 10A – 10D, illustrates data  associated with a spatial path; para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) together with a small set of waypoints to classify the basic flow of the location paths or trajectory paths) so that a measurement sample is associated with a specific point of the spatial path. (MacFarlane, e.g., para. [0043]; the various embodiments described herein 
	
	Regarding claim 44, MacFarlane discloses: The processing apparatus of claim 43, wherein the measurement data comprises at least one of the following: inertial sensor data, magnetometer data, indoor base station data, cellular network data, (MacFarlane, e.g., para. [0038]; the communication network (105) of system (100) includes one or more networks such as a data network, a wireless network, a telephony network, or any combination thereof.) wireless access point data, (MacFarlane, e.g., para. [0038]; wireless LAN (WLAN)) WiFi data, (MacFarlane, e.g., para. [0038]; wireless fidelity (WiFi)) Bluetooth radio data, (MacFarlane, e.g., para. [0038]; Bluetooth®) air pressure data, illumination data, audio data, video data, (MacFarlane, e.g., para. [0109]; server host (1192) hosts a process that provides information representing video data) camera data, temperature data, barometer data, altitude data, range sensor data, indoor positioning data, global navigation satellite system data, (MacFarlane, e.g., para. [0038]; global system for mobile communications (GSM)) smell sensor data, air quality sensor data, radar data, data generated by an internal sensor of the mobile apparatus, data generated by a sensor external to the mobile apparatus.

Regarding claim 48, MacFarlane discloses: The processing apparatus of claim 43, wherein the at least one event (MacFarlane, e.g., para. [0046]; the geographic database (115) may include data about location based events and their respective locations in the event data records (207).) related to the mobile apparatus (MacFarlane, e.g., para. [0117]; FIG. 13 is a diagram of exemplary components of a mobile terminal (e.g., handset) for communications, which is capable of operating in the system of FIG. 1) further comprises at least one of a speed (MacFarlane, e.g., para. [0050]; organize and/or configure data for performing navigation-related functions and/or services, such as route calculation, route guidance, map display, speed calculation, distance and travel time functions, and other functions) of the mobile apparatus, (MacFarlane, e.g., para. [0117]; FIG. 13 is a diagram of exemplary components of a mobile a heading (MacFarlane, e.g., para. [0064]; the location path having the most consistency of heading alignment with its waypoint) of the mobile apparatus, (MacFarlane, e.g., para. [0117]; FIG. 13 is a diagram of exemplary components of a mobile terminal (e.g., handset) for communications, which is capable of operating in the system of FIG. 1) 


Regarding claim 49, MacFarlane discloses: The processing apparatus of claim 43, wherein the at least one event (MacFarlane, e.g., para. [0046]; the geographic database (115) may include data about location based events and their respective locations in the event data records (207).) related to the mobile apparatus (MacFarlane, e.g., para. [0117]; FIG. 13 is a diagram of exemplary components of a mobile terminal (e.g., handset) for communications, which is capable of operating in the system of FIG. 1) further comprises a waypoint (MacFarlane, e.g., Fig. 6, box 601; para. [0054]; the location platform (103) takes as input a set of waypoints that describe where location paths or trajectory paths would go in a transportation structure.) with a set of coordinates (MacFarlane, e.g., para. [0046]; The road/link segments and nodes may be associated with attributes, such as geographic coordinates) determining the specific location. (MacFarlane, e.g., Fig. 5, box 503, para. [0079]; In step (503), the location platform (103) determines or retrieves location traces (e.g., the at least one location trace that can be designated as a baseline path, the one or more other location traces that are to be classified, or a combination thereof) from probe data, sensor data, or a combination thereof collected from within the at least one data selection area.)

Regarding claim 50, MacFarlane discloses: The processing apparatus of claim 49, wherein the waypoint is generated during the known time period (MacFarlane, e.g., para. [0061]; Location points that include the probe source and are connected in time are collected and ordered by time to create location paths or trajectory paths that pass through the waypoints) by a user interface operation coupled with the mobile apparatus. (MacFarlane, e.g., para. [0123]; The MCU (1303) runs a user interface software to facilitate user control of at least some functions of the mobile terminal (1301))

Regarding claim 55, MacFarlane discloses: The processing apparatus of claim 43, wherein the spatial path is mapped (MacFarlane, e.g., para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) together with a small set of waypoints to classify the basic flow of the location paths or trajectory paths) into at least one of the following: a world coordinate system, a coordinate system, a map, a floor plan. (MacFarlane, e.g., para. [0034]; the system (100) comprises one or more user equipment (UE) (101a-101m) (also collectively referred to as UEs (101)) having connectivity to a location platform 103, via a communication network (105).  The UEs (101) also have connectivity to a service platform (107) that includes one or more service (109a-109m) (also collectively referred to as services (109)) for providing mapping, navigation, and/or location-based services.).

	Regarding claim 61, MacFarlane discloses: A non-transitory computer-readable storage medium (MacFarlane, e.g., fig. 11, memory 1104 and ROM 1106; para. [0004]; and at least one memory) comprising computer program code which, (MacFarlane, e.g., para. [0004]; including computer program code for one or more computer programs) when loaded into a processing apparatus causes the processing apparatus at least to:
	obtain measurement data obtain measurement data (MacFarlane, e.g., fig. 6, block (601), cluster locations points of probe data; para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) generated by a mobile apparatus (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – (101m); para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) with one or more sensors (MacFarlane, e.g., fig. 11, external input device (1112); para. [0103]; Information, including instructions for determining trajectory paths in a road network, is provided to the bus (1110) for use by the processor from an external input during a known time period, (MacFarlane, e.g., para. [0069]; the analytics module (311) can segment the probe data according to different contextual parameters such as temporal parameters (e.g., month, day of week, time or day, etc.)) the measurement data comprising a plurality of measurement samples and (MacFarlane, e.g., fig. 9a- 9d, 10a-10d, illustrates a plurality of measurement samples; para. [0036]; the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.) timing data(MacFarlane, e.g., para. [0061]; Location points that include the probe source and are connected in time are collected and ordered by time to create location paths) indicating timing of measurement samples in relation to each other; (MacFarlane, e.g. para. [0029]; a location trace is a sequence of [e.g., (x1, y1, t1), (x2, y2, t2)…(xn, yn, tn)], indicating that a source of the trace (e.g., a navigation-equipped vehicle or other location device) is at position (x1, y1) at t1, at position (x2, y2) at t2, and so on.)
	obtain at least one event (MacFarlane, e.g., para. [0046]; the location based events include any type of event that is associated with a particular location, for instance, traffic, accidents, construction, public gatherings, etc.) related to the mobile apparatus, (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – (101m); para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) the event (MacFarlane, e.g., para. [0046]; the geographic database (115) may include data about location-based events and their respective locations in the event data record) being associated with the measurement data (MacFarlane, e.g., para. [0036]; the probe data may constitute any location data from which location information, heading information, etc. can be derived to calculate a trajectory path.  In yet another embodiment, the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.) so that it represents a specific time and/or a specific location (MacFarlane, e.g. para. [0029]; a location trace is a sequence of [e.g., (x1, 1, t1), (x2, y2, t2)…(xn, yn, tn)], indicating that a source of the trace (e.g., a navigation-equipped vehicle or other location device) is at position (x1, y1) at t1, at position (x2, y2) at t2, and so on; examiner notes the use of Cartesian coordinates to map to a specific location and the use of a specific time denoted at t1 – tn) during the known time period; (MacFarlane, e.g., para. [0069]; the analytics module (311) can segment the probe data according to different contextual parameters such as temporal parameters (e.g., month, day of week, time or day, etc.))
	construct a spatial path (MacFarlane, e.g., Fig. 9A – 9D, 10A – 10D; para. [0031]; a system (100) of FIG. 1 introduces a capability to use location traces and a simplified representation of geometry for determining trajectory paths through a transportation structure within a road network.) of the mobile apparatus (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – (101m); para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) based on at least a part of the measurement data and (MacFarlane, e.g., para. [0032]; The system (100), uses these waypoints along with a collection of probe data to estimate travel paths) the at least one event; and (MacFarlane, e.g., para. [0046]; Such place or feature data may be part of the POI data (207) or may be associated with POIs or POI data (207) (such as a data point used for displaying or representing a position of a city).  In addition, the geographic database (115) may include data about location based events)
	associate the measurement data with the spatial path (MacFarlane, e.g., Fig. 9A – 9D, 10A – 10D, illustrates data  associated with a spatial path; para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) together with a small set of waypoints to classify the basic flow of the location paths or trajectory paths) so that a measurement sample is associated with a specific point of the spatial path. (MacFarlane, e.g., para. [0043]; the various embodiments described herein may rely solely on the probe data and the waypoints associated with a transportation structure or interchange to determine trajectory paths.)

	Regarding claim 62, MacFarlane discloses: A method in a processing apparatus, comprising:
	obtaining measurement data (MacFarlane, e.g., fig. 6, block (601), cluster locations points of probe data; para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) generated by a mobile apparatus (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – (101m); para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) with one or more sensors (MacFarlane, e.g., fig. 11, external input device (1112); para. [0103]; Information, including instructions for determining trajectory paths in a road network, is provided to the bus (1110) for use by the processor from an external input device (1112), such as a keyboard containing alphanumeric keys operated by a human user, or a sensor.  A sensor detects conditions in its vicinity and transforms those detections into physical expression compatible with the measurable phenomenon used to represent information in computer system (1100)) during a known time period, (MacFarlane, e.g., para. [0069]; the analytics module (311) can segment the probe data according to different contextual parameters such as temporal parameters (e.g., month, day of week, time or day, etc.)) the measurement data comprising a plurality of measurement samples and (MacFarlane, e.g., fig. 9a- 9d, 10a-10d, illustrates a plurality of measurement samples; para. [0036]; the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.)  timing data (MacFarlane, e.g., para. [0061]; Location points that include the probe source and are connected in time are collected and ordered by time to create location paths) indicating timing of measurement samples in relation to each other; (MacFarlane, e.g. para. [0029]; a location trace is a sequence of [e.g., (x1, y1, t1), (x2, y2, t2)…(xn, yn, tn)], indicating that a source of the trace (e.g., a navigation-equipped vehicle or other location device) is at position (x1, y1) at t1, at position (x2, y2) at t2, and so on.)
	obtaining at least one event (MacFarlane, e.g., para. [0046]; the location based events include any type of event that is associated with a particular location, for instance, traffic, accidents, construction, public gatherings, etc.) related to the mobile apparatus, (MacFarlane, e.g., para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation the event (MacFarlane, e.g., para. [0046]; the geographic database (115) may include data about location-based events and their respective locations in the event data record) being associated with the measurement data (MacFarlane, e.g., para. [0036]; the probe data may constitute any location data from which location information, heading information, etc. can be derived to calculate a trajectory path.  In yet another embodiment, the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.) so that it represents a specific time and/or a specific location (MacFarlane, e.g. para. [0029]; a location trace is a sequence of [e.g., (x1, y1, t1), (x2, y2, t2)…(xn, yn, tn)], indicating that a source of the trace (e.g., a navigation-equipped vehicle or other location device) is at position (x1, y1) at t1, at position (x2, y2) at t2, and so on; examiner notes the use of Cartesian coordinates to map to a specific location and the use of a specific time denoted at t1 – tn) during the known time period; (MacFarlane, e.g., para. [0069]; the analytics module (311) can segment the probe data according to different contextual parameters such as temporal parameters (e.g., month, day of week, time or day, etc.))
	constructing a spatial path (MacFarlane, e.g., Fig. 9A – 9D, 10A – 10D; para. [0031]; a system (100) of FIG. 1 introduces a capability to use location traces and a simplified representation of geometry for determining trajectory paths through a transportation structure within a road network.) of the mobile apparatus (MacFarlane, e.g., fig. 1, system (100), User Equipment (UE) (101a) – (101m); para. [0052]; In one embodiment, the end user device or UE (101) is an in-vehicle navigation system, a personal navigation device (“PND”), a portable navigation device, a cellular telephone, a mobile phone) based on at least a part of the measurement data and (MacFarlane, e.g., para. [0032]; The system (100), uses these waypoints along with a collection of probe data to estimate travel paths) the at least one event; and (MacFarlane, e.g., para. [0046]; Such place or feature data may be part of the POI data (207) or may be associated with POIs or POI data (207) (such as a data point used for displaying or representing a position of a city).  In addition, the geographic database (115) may include data about location based events)
	associating the measurement data with the spatial path (MacFarlane, e.g., Fig. 9A – 9D, 10A – 10D, illustrates data  associated with a spatial path; para. [0033]; the system (100) uses the underlying location traces (e.g., obtained from probe data) together with a small set of waypoints to classify the basic flow of the location paths or trajectory paths) so that a measurement sample is associated with a specific point of the spatial path. (MacFarlane, e.g., para. [0043]; the various embodiments described herein may rely solely on the probe data and the waypoints associated with a transportation structure or interchange to determine trajectory paths.).

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane.
 
 	Fig. 11 and para. [0099] of MacFarlane discloses a processing apparatus for determining trajectory paths. Regarding claim 45, Fig. 11 and para. [0099] is not relied upon as explicitly disclosing: The processing apparatus of claim 43, wherein the measurement data comprises inertial measurement data comprising at least one of the following: motion sensor data, acceleration sensor data, angular velocity data, stride information data. MacFarlane further discloses in para. [0036] acceleration sensor data. (MacFarlane, e.g., para. [0036]; In yet another embodiment, the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.) Accordingly, it would have been prima facie obvious to modify MacFarlane’s arrangement of fig. 11 to include acceleration sensor data because MacFarlane teaches determination of a trajectory through real-time and on a batch basis, thereby reducing electronic resources. (MacFarlane, e.g., para. [0037]; Moreover, the location platform (103) can be configured to determine trajectory paths on a batch basis or in real-time/substantially real-time.).

11. 	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Psiaki et al. (US 2011/0238307 A1), hereinafter Psiaki.

Regarding claim 51, MacFarlane discloses: The processing apparatus of claim 49, wherein the specific geographic location of the waypoint is generated by a user interface operation (MacFarlane, e.g., fig. 13, MCU (1303); para. [0123]; The MCU (1303) runs a user interface software to facilitate user control of at least some functions of the mobile terminal (1301)) coupled with the mobile apparatus (MacFarlane, e.g., fig. 13, Mobile Terminal (1301); para. [0117]; FIG. 13 is a diagram of exemplary components of a mobile terminal (e.g., handset) for communications, which is capable of operating in the system of FIG. 1, according to one embodiment.)
the specific geographic location of the waypoint.
However, Psiaki further discloses:
the specific geographic location of the waypoint (Psiaki, e.g., para. [0067]; Memory (44) can store, inter alia, ephemerides for corresponding LEO satellite, local terrain data, and any type of data derived from the received RF signals, inertial sensor or other sensor outputs, user inputs, or other suitable data source; examiner notes that local terrain data is interpreted as synonymous with specific geographic location) 
on a spatial at least two-dimensional map. (Psiaki, e.g., para. [0135]; Use of a terrain map presumes that the vehicle is at local ground level, which is reasonable for a wheeled vehicle; examiner notes that a terrain map is necessarily spatial and at least two-dimensional.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s generation through a user interface with Psiaki’s specific geographic location generated on a map because Psiaki teaches utilization of multiple parameters, absent a GPS signal, to more accurately obtain a location. (Psiaki, e.g., para. [0064];By accurately modeling and estimating the LEO satellite’s position and user navigation radio position states, including clock parameters, the Kalman Filter provides a precise model and means to obtain a cold start, GPS-independent navigation solution, which may then be used to acquire a military GPS signal.  )
	
12. 	Claims 46 - 47, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Berkovich et al. (US 10341982 B2), hereinafter Berkovich.

	Regarding claim 46, MacFarlane discloses: The processing apparatus of claim 43, wherein the measurement data comprises (MacFarlane, e.g., para. [0099]; Information (also called data) is represented as a physical expression of a measurable phenomenon, typically electrical voltages, but 
MacFarlane is not relied upon as explicitly disclosing: successive measurement samples of magnetic field and the measurement data is associated with the spatial path so that the successive measurement samples of magnetic field are associated with successive specific points on the spatial path.
However, Berkovich further discloses: successive measurement samples of magnetic field and the measurement data is associated with the spatial path (Berkovich, e.g., col. 8, line 64 – col. 9, line 8; when mobile terminal (191) moves along path (190) running across definite positons, magnetic induction vector may trace out strictly defined curve different from similar curves obtained when the mobile terminal moves in other indoor environments or in the same location, but along the other path.) so that the successive measurement samples of magnetic field are associated with successive specific points on the spatial path.  (Berkovich, e.g., Fig. 1, path 190; col. 9, lines 5 – 9; The unique sequence of values of magnetic induction vector observed in this location may be considered as the signature, definitely showing the sequential passage of definite positions by the mobile terminal.).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus taking measurement data with Berkovich’s successive magnetic field data associated with a spatial path because Berkovich teaches the use of non-inertial sensors to accurately locate the mobile apparatus. (Berkovich, e.g., col. 8, lines 35 – 50; In the process of movement of the mobile terminal, patterns Ck allowing for identification of mobile terminal location in a specific position Pk with high degree of confidence, which coordinates in general may be unknown, may be identified with outputs of non-inertial sensors of the mobile terminal.)
	
	Regarding claim 47, MacFarlane in view of Berkovich discloses: The processing apparatus of claim 46, wherein the measurement data (MacFarlane, e.g., para. [0059]; results in capturing of all the comprises other sensor data besides the magnetic field, and (MacFarlane, e.g., para. [0036]; the probe data may include additional sensor data (e.g., compass, accelerometer data, etc.) for calculating trajectory paths.) at least a part of the other sensor data is utilized in the construction of the spatial path. (MacFarlane, e.g., para. [0091]; the data selection area (805) represents a parameter for performing a geospatial query to retrieve probe or location data for constructing the trajectory paths.)

	Regarding claim 52, MacFarlane discloses: The processing apparatus of claim 49, wherein the specific geographic location of the waypoint (MacFarlane, e.g. fig. 1, geographic database 115, mapping/location-based application 113a – 113r; para. [0043]; Although the geographic database (115) of FIG. 2 includes map data, it is contemplated that the various embodiments described herein may rely solely on the probe data and the waypoints associated with a transportation structure or interchange) 
MacFarlane is not relied upon as explicitly disclosing: is another previously during the known time period obtained waypoint that is being revisited, whereby a loop closure is recognized.
However, Berkovich further discloses: is another previously during the known time period obtained waypoint that is being revisited, (Berkovich, e.g., col. 2, lines 53 – 65; This application describes the technique for mapping with users’ occasional walking tiles forming the closed paths.  To detect path self-crossing (return to already passed position in the patent terms), time moments when new data obtained from non-inertial sensors (hereinafter referred to as the ‘non-inertial’ data) are correlated adequately with similar data obtained some time ago,) whereby a loop closure is recognized. (Berkovich, e.g., col. 2, lines 58 – 59; forming the closed paths.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus for use with a waypoint with a set of coordinates and specific geographic location with Berkovich’s recognition of a previously obtained waypoint signifying a loop closure because Berkovich teaches combining updating the route given inertial data in comparison with the tracks to form more accurate Berkovich, e.g., col 2, line 55 – col 3, line 20; This analysis may consist of updating of the path computed with inertial data, comparison of tracks acquired in such a way and their association in the continuous map via alignment of those track sections where similar non-inertial data were observed.  The advantage of this approach may be more accurate mapping achieved due to analysis and updating of used navigation data.)

13. 	Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Petzold et al. (EP 1198697 B1), hereinafter Petzold.
	
	Regarding claim 54, MacFarlane is not relied upon as explicitly disclosing: The processing apparatus of claim 43, wherein the spatial path is reconstructed every time after a new event is obtained.
However, Petzold further discloses: The processing apparatus of claim 43, wherein the spatial path is reconstructed every time after a new event is obtained. (Petzold, e.g., para. [0007]; If the driver leaves the previously calculated route for any reason, such as for lack of attention, or because he has ignored a turn-off instruction, or for other events, such as a construction site, traffic jam, any other traffic obstruction, or another traffic incident, a new route is calculated and the driving instructions are regenerated.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus with Petzold’s event initiated path reconstruction because Petzold teaches dynamically reacting to obstacles during transitioning the trajectory path. (Petzold, e.g., para. [0008]; Navigation systems also offer the possibility of dynamically incorporating and reacting traffic incidents, reported by a traffic information station into the route planning.  This results, for example, in an updated route planning, in which a reported traffic jam is to be avoided.)
	

14. 	Claim 56 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Haverinen (US 2014/0286534 A1), hereinafter Haverinen.

	Regarding claim 56, MacFarlane is not relied upon as explicitly disclosing: The processing apparatus of claim 43, further caused to: generate a spatial measurement data map for a positioning procedure by utilizing the association of the measurement data with the spatial path.
	However, Haverinen further discloses: The processing apparatus of claim 43, further caused to: generate a spatial measurement data map for a positioning procedure (Haverinen, e.g., fig. 8; measurement devices (400A) and (400B) providing measurement data to entity (500) to produce a magnetic field map; para. [0036]; the generated indoor magnetic field map to the positioning device that is to determine its location inside the building to which the EMF map is applicable) by utilizing the association of the measurement data with the spatial path. (Haverinen, e.g., para. [0051]; the database entity (400) may acquire, from the measuring device (400), information indicating a virtual measurement path along which the measuring device (400) measured the EMF vector).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus with Haverinen’s positioning procedure generating a spatial measurement data map and associating the measurement data with the spatial path because Haverinen teaches limiting map data updating and transmission as a way to save on communication resources. (Haverinen, e.g., para. [0036]; By knowing the location of the positioning device, at least roughly, the LT circuitry (516) may then provide EMF map only for the area where the positioning device is currently moving, such as for the floor of the building where the positioning device is.  This may be advantageous so that only a part of the large EMF map needs to be communicated to the positioning device.).  
	
The processing apparatus of claim 43, further caused to: if the specific point of the spatial path matches with a position on a measurement data map, associate the measurement sample, associated with the specific point, with the position on the measurement data map.
However, Haverinen further discloses: The processing apparatus of claim 43, further caused to:
	if the specific point of the spatial path (Haverinen, e.g., para. [0088]; The measuring device (400) having a certain frame of reference X’, Y’, Z’ compared to the frame of reference of the floor plan X, Y, Z may traverse a path) matches with a position on a measurement data map, (Haverinen, e.g., para. [0088]; The measuring device (400) may measure the EMF vector (208) along the path (1002) and provide the measured data to the database entity (500) along with information relating to uncertainty measure of the measured EMF vector) associate the measurement sample, associated with the specific point, with the position on the measurement data map. (Haverinen, e.g., para. [0088]; The database entity (500) may then generate the indoor magnetic field map for the building (100) on the basis of at least the acquired information and the floor plan, wherein the indoor magnetic field map comprises the magnetic field vector and the uncertainty measure of the magnetic field vector for at least one location inside building (100).  When determining the uncertainty measure, the tangent of the measurement path may be used as described earlier.)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus with Haverinen’s point association derived between the measurement data map and spatial path because Haverinen teaches the utilization of calibration parameters from non-measurement reference devices to provide a more accurate location tracking. (Haverinen, e.g., para. [0087]; By using these calibration parameters, each data set may be made commensurable and, thus, usable for the EMF map generation.  The database entity (500) may apply the determined calibration parameters to all magnetic field measurements acquired from the non-reference measurement devices corresponding to the non-reference magnetic field vector measurements in order to acquire commensurable and usable magnetic field vector .  
	
15. 	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Haverinen, in further view of Abramovich (US 2008/0262714 A1), hereinafter Abramovich.

	Regarding claim 57, MacFarlane in view of Haverinen discloses: The processing apparatus of claim 56, further caused to:
	visualize the spatial measurement data map with a color coding (Haverinen, e.g., para. [0056]; The image feature may be for example, a local binary pattern (LBP) histogram, a color histogram, etc.) 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus generating a spatial measurement data map with Haverinen’s color coded image because Haverinen teaches using colored image features to quickly transmit information. (Haverinen, e.g., para. [0056]; Communication of only the image feature instead of the whole image results in reduced amount of communication resources applied and possible reduced transmission time.)
MacFarlane in view of Haverinen is not relied upon as explicitly disclosing: to indicate a quality of the spatial measurement data map.
However, Abramovich further discloses: to indicate a quality of the spatial measurement data map. (Abramovich, e.g., para. [0131]; the rating value of a landmark, or other quality indicator associated with the landmark, may be indicated on the map generated by mapping system (100).  In some embodiments, a color scheme, a scoring scheme, or other graphical coding scheme may be used to indicate quality or relative quality).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane in view of Haverinen’s measurement data processing apparatus generating a spatial measurement data map and color coding with Abramovich’s Abramovich, e.g., para. [0108]; layers may be generated and/or presented in accordance with a pre-defined order or a user-selectable order.  In some embodiments, layers may be removed or added from the map in response to a user request.  In some embodiments, a user interface (UI) or a graphical UI (GUI) may be utilized to allow a user to add or remove layers or sets of layers, to toggle a layer on and off, to switch among pre-defined sets of layers, or to otherwise control layers of the generated map.  In some embodiments, layers may include pointers, numerals, or other indicators to indicate landmarks or personal contacts on the map, for example, using a permanent indication, a flashing or blinking indication, an animated indication, a balloon or bubble indication, a pushpin indication, a highlighted or colorful indication).
	
16. 	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Abramovich, in further view of Cheung et al. (US 2007/0254611 A1), hereinafter Cheung.

	Regarding claim 58, MacFarlane discloses: by a user interface operation coupled with the mobile apparatus. (MacFarlane, e.g., para. [0118]; The display (1307) includes display circuitry configured to display at least a portion of a user interface of the mobi8le terminal.)
	MacFarlane is not relied upon as explicitly disclosing: show the current position in real-time
However, Abramovich further discloses: show the current position (Abramovich, e.g., para. [0147]; taking into account a current position) in real-time (Abramovich, e.g., para. [0147]; distance information and/or the time-related information relative to one or more landmarks and/or personal contacts may be generated, presented, displayed, and/or modified dynamically and/or in substantially real time,) 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus with Abramovich’s real time current position generation because Abramovich teaches improved human-Abramovich, e.g., para. [0147]; such information may provide, for example, reassurance to the user, peace-of-mind to the user, an improved estimation by the user of her estimated time of arrival (ETA) to her destination, an improved understanding by the user of the area of his destination, or the like.)
	MacFarlane in view of Abramovich is not relied upon as explicitly disclosing: The processing apparatus of claim 43, further caused to: calculate a prediction of a current position of the mobile apparatus based on the constructed spatial path and an elimination of a processing delay in the construction of the spatial path; and
	However, Cheung further discloses: The processing apparatus of claim 43, further caused to:
	calculate a prediction of a current position of the mobile apparatus (Cheung, e.g., fig. 2, para. [0015]; FIG. 2 illustrates a signal analyzer component with position interpolation capabilities; fig. 5, para. [0018]; FIG. 5 illustrates a method of interpolating a location of a receiver, to determine an estimated position thereof at time of receiving a signal) based on the constructed spatial path and (Cheung, e.g., para. [0035]; The signal analyzer system (206) can include a location interpolation component (208) that evaluates kinetics/dynamics data for a motion of the analyzer component and/or receiver, and further considers such data in related calculations (e.g., determining location of the transmitter based on signal strength.)  This data can include: path traveled by the analyzer system) an elimination of a processing delay in the construction of the spatial path; and (Cheung, e.g., para. [0038]; a location where the signal is processed can be well after the point when the signal is actually received and/or arrived, causing errors in data processing.  To eliminate processing delay errors, a low level driver software can be modified to place an immediate timestamp on the incoming signals; examiner notes that while Cheung does not explicitly state the construction of the spatial path, Cheung does at least implicitly disclose a point where the signal is processed vs. where the signal was received, signifying a constructed path).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane in view of Abramovich’s measurement data processing apparatus and real time current position generation with Cheung’s current position estimation Cheung, e.g., para. [0037]; determinations for positioning of the receiver/signal analyzer system (206) can be adjusted and/or revised based on actual positions that signals were received.)  Also, Cheung teaches the elimination of errors in detection timing through the use of time stamps. (Cheung, e.g., para. [0039]; At processing time, the location of the signal is retrieved by using interpolation with the time-stamp of the signal arrival time instead of the current processing time.  This eliminates the errors in position even though the processing may be delayed.  Accordingly, at a time that a signal is received, a time stamp is associated therewith to allow for a subsequent interpretation of the location, where such signal was received.).
	
	 
17. 	Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over MacFarlane in view of Kmiecik et al. (US 9891059 B2), hereinafter Kmiecik.

	Regarding claim 59, MacFarlane is not relied upon as explicitly disclosing: The processing apparatus of claim 43, further caused to: obtain measurement data generated by another mobile apparatus; and construct the spatial path of the mobile apparatus based also on the measurement data generated by the other mobile apparatus.
However, Kmiecik further discloses: The processing apparatus of claim 43, further caused to:
	obtain measurement data generated by another mobile apparatus; and (Kmiecik, e.g., col. 6, lines 30 – 45; data is obtained from a sensor of the mobile device that provides the position data, it is envisaged that the sensor data could be provided from separate sensors or devices and transmitted in association with the position data.)
	construct the spatial path of the mobile apparatus based also on the measurement data generated by the other mobile apparatus. (Kmiecik, e.g., col. 6, lines 35 – 45; it is envisaged that the sensor data could be provided from separate sensors or devices and transmitted in association with the 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified MacFarlane’s measurement data processing apparatus with Kmiecik’s construction of a spatial path based on another mobile apparatus because Kmiecik teaches a smoothing operation in receipt of external user information that consists of an algorithm to create a higher level of accuracy. (Kmiecik, e.g., col. 8, lines 5 – 25; The smoothing operation comprises applying a spline algorithm to the received position data to obtain an estimate of the representation of the travelled route in the form of a spline curve, and refining the estimate using the additional data and optionally the received position data.)
	
	
Allowable Subject Matter
18. 	Claim 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 53, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
The processing apparatus of claim 52, wherein the other previously obtained waypoint is generated in the mobile apparatus with a computer vision, and the newly obtained waypoint is recognized as the same as the other previously obtained waypoint with the computer vision,
taken in combination with the limitations of claims 52, 49 and 43.

Conclusion
19. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

US 6198431 B1 to Gibson relates to compact GPS tracker and customized mapping system.
US 2006/0014548 A1 to Bolin et al. relates to determination of mobile terminal position.
	
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S.V./Examiner, Art Unit 2863
                                                                                                                                                                                                        /DANIEL R MILLER/Primary Examiner, Art Unit 2863